Citation Nr: 1822590	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-24 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a right ankle condition.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 2001 to August 2001, December 2003 to January 2005, and December 2005 to December 2008, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office 
(RO).

In October 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to the Veteran's service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has, at worst, Level III hearing in the left ear.

2.  Lumbar herniated disc complicated by cauda equina syndrome status post laminectomy and microdiscectomy had its onset during combat service in Vietnam.
3.  Right ankle tenosynovitis, lateral collateral ligament sprain, and distal fibular spiral fracture had their onsets during combat service in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  Lumbar herniated disc complicated by cauda equina syndrome status post laminectomy and microdiscectomy was incurred in service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  Right ankle tenosynovitis, lateral collateral ligament sprain, and distal fibular spiral fracture was incurred in service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

The Veteran contends that a higher rating is warranted for his left ear hearing loss disability as his hearing has gotten worse and it impacts his career as an actor.  See November 2010 notice of disagreement; July 2014 VA Form 9; October 2017 Board hearing transcript, p.4; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where  there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz [Hz], shown on a puretone audiometry test.  38 C.F.R. § 4.85.  When there is no speech discrimination testing, Table VIa is used, based on the puretone threshold average alone.  38 C.F.R. § 4.85(c).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e). 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level. 38 C.F.R. § 4.86(b).  As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown in the Veteran's audiogram during the appeal period; therefore that regulation is inapplicable. 

At the August 2009 VA audiological examination for compensation purposes, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
35
50
55
55

The average pure tone threshold from 1000 to 4000 Hertz was 49 decibels in the left ear.  The speech recognition score on the Maryland CNC test was 76 percent in the left ear.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI, results in Roman Numeral III.  This corresponds to a noncompensable evaluation pursuant to Table VII.  

The January 2018 disability benefits questionnaire shows the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
40
60
70

The average pure tone threshold from 1000 to 4000 Hertz was 46 decibels in the left ear.  The speech recognition score on the Maryland CNC test was 94 percent in the left ear.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI, results in Roman Numeral I.  This corresponds to a noncompensable evaluation pursuant to Table VII.  

Based on the results of the medical evidence of record discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, a compensable disability rating for bilateral hearing loss is not warranted.  The Board does not discount the difficulties the Veteran has had with his auditory acuity.  However, the Board must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

II.  Service Connection Claims

The Veteran contends that he injured his back during combat service in Iraq and his right ankle condition worsened during his combat service in Iraq.  He testified that both conditions have continued since service.  See Board hearing transcript, pp.15-16; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) (2012) and its implementing regulation, 38 C.F.R. § 3.304(d) (2017), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
There is a formal finding of unavailability of service treatment records for the periods from December 25, 2003 through January 8, 2005 and August 28, 2008 through December 10, 2008.  When there is evidence that a Veteran's service treatment records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

The Veteran contentions that he injured his back and aggravated his right ankle disability during combat service are consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  The Veteran's contentions are corroborated by a September 2006 post deployment assessment, which shows back pain and swollen, stiff, painful joints, during deployment.  A November 2006 treatment record shows the Veteran returned from Iraq with a complaint of ankle pain and a March 2007 treatment record shows increased ankle pain.  Service treatment records from June and July 2008 show low back pain and a record from December 2008 shows ongoing back issues related to his two deployments in Iraq.  As such, VA must presume the occurrence of the in-service back and right ankle injuries.  

In regard to the back, the Veteran has a current diagnosis of lumbar herniated disc complicated by cauda equina syndrome status post laminectomy and micro discectomy in August 2017.  See September 2017 VA treatment records.  Prior records show diagnoses of intervertebral disc syndrome, multilevel lumbar spondylosis, degenerative disc disease, and back strain.  See August 2009 and March 2016 VA examinations and August 2017 VA treatment records.

In regard to the right ankle, the Veteran has diagnoses of right ankle tenosynovitis, chronic and recurrent lateral collateral ligament sprain, and distal fibular spiral fracture.  See August 2009 and February 2016 VA examinations.  

The Board acknowledges the June 2014 negative nexus opinions in regard to the Veteran's back and right ankle conditions.  See June 2014 VA medical opinion.
However, the Board finds that the Veteran is competent to report back and right ankle injuries during combat and his account of having these conditions since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his lumbar herniated disc complicated by cauda equina syndrome status post laminectomy and micro discectomy and right ankle tenosynovitis, lateral collateral ligament sprain, and distal fibular spiral fracture became manifest during his combat service.  See Reeves.  Accordingly, the Board finds that service connection for lumbar herniated disc complicated by cauda equina syndrome status post laminectomy and micro discectomy and right ankle tenosynovitis, lateral collateral ligament sprain, and distal fibular spiral fracture is warranted.  


ORDER

A compensable disability rating for left ear hearing loss is denied.

Service connection for lumbar herniated disc complicated by cauda equina syndrome status post laminectomy and micro discectomy is granted.

Service connection for right ankle tenosynovitis, lateral collateral ligament sprain, and distal fibular spiral fracture is granted.


REMAND

At the October 2017, the Veteran contended that his inability to work is, in part, due to his decline in hearing.  See October 2017 Board hearing transcript, p. 4.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In the above discussion, the Board granted service connection for lumbar herniated disc complicated by cauda equina syndrome status post laminectomy and microdiscectomy and right ankle tenosynovitis, lateral collateral ligament sprain, and distal fibular spiral fracture.  The Veteran's claim for TDIU is inextricably intertwined with the pending evaluation of service-connected right ankle tenosynovitis, lateral collateral ligament sprain, and distal fibular spiral fracture and lumbar herniated disc complicated by cauda equina syndrome status post laminectomy and micro discectomy.  Thus, a decision by the Board on the Appellant's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claim that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the impact of the Veteran's service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.
3.  After undertaking any additional development deemed appropriate, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


